Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 03/16/2022 is acknowledged. Claims 2, 3, and 5 have been withdrawn. Claims 1 and 4 are under examination in the instant office action. 

Election/Restrictions
Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement in the response filed on 03/16/2022, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Rejections withdrawn
Applicant’s amendments and arguments filed on 03/16/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the rejection of claims 1 and 4 over Sugiyama et al. (WO 2016/021338 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/982,348. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1 and 4 recite a core-corona polymer particle obtained by radical-polymerizing a formula (1) macromonomer 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
: wherein R1 is H or CH3, X is hydrogen or a C1-3 hydrocarbon group, and n is a 8-200 number with one or more of hydrophobic monomer(s) formulas (2) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and formula (3) 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
: wherein R2 is H or a C1-3 hydrocarbon group, R3 is a C1-12 hydrocarbon group, and R4 and R5 each is H or a C1-3 hydrocarbon group with a 1:10-250 PEO macromonomer/hydrophobic monomer molar ratio in a polymerization solvent of a water/alcohol with a mass ratio 90-10 : 10-90 at 20 °C, and the alcohol is one or more members selected from dipropylene glycol, etc..
The 16/982,348 application claims 1 and 4 recite a core-corona polymer particle obtained by radical-polymerizing a polyethylene oxide macromonomer 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
: wherein R1 is H or CH3, X is hydrogen or a C1-3 hydrocarbon group, and n is a 8-200 number with one or more of hydrophobic monomer(s) formulas (2) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, etc.: wherein R2 is H or a C1-3 hydrocarbon group, R3 is a C1-12 hydrocarbon group with a 1:10-250 PEO macromonomer/hydrophobic monomer molar ratio in a polymerization solvent of a water/alcohol with a mass ratio 90-10 : 10-90 at 20 °C, and the alcohol is one or more members selected from dipropylene glycol, etc.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same polymer particle.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/982,315. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1 and 4 are discussed above and applied in the same manner.
The 16/982,315 application claims 1 and 4 recite a core-corona polymer particle obtained by radical-polymerizing a polyethylene oxide macromonomer 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
: wherein R1 is H or a C1-3 hydrocarbon group, X is H or CH3, and n is a 8-200 number with one or more of hydrophobic monomer(s) formulas (2) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, etc.: wherein R2 is H or a C1-3 hydrocarbon group, R3 is a C1-12 hydrocarbon group with a 1:10-250 PEO macromonomer/hydrophobic monomer molar ratio in a polymerization solvent of a water/alcohol with a mass ratio 90-10 : 10-90 at 20 °C, and the alcohol is one or more members selected from dipropylene glycol, etc.. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same polymer particle.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 17/068,683. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claim 1 is discussed above and applied in the same manner.
The 17/068,683 application claim 1 recite a method of using a core-corona 
microgel selected from (acrylates/methoxy PEG methacrylate) crosspolymers etc. according to the specification the core-corona polymer particle is obtained by radical-polymerizing a polyethylene oxide macromonomer 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
: wherein R1 is H or a C1-3 hydrocarbon group, X is H or CH3, and n is a 8-200 number with one or more of hydrophobic monomer(s) formulas (2) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, etc.: wherein R2 is H or a C1-3 hydrocarbon group, R3 is a C1-12 hydrocarbon group with a 1:10-250 PEO macromonomer/hydrophobic monomer molar ratio in a polymerization solvent of a water/alcohol with a mass ratio 90-10 : 10-90 at 20 °C, and the alcohol is one or more members selected from dipropylene glycol, etc. (paragraph 76-87). 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same polymer particle.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of copending Application No. 17/362,206. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1 and 4 are discussed above and applied in the same manner.
The 17/362,206 application claims 1-2 recite a method of using core-corona 
microparticles obtained by radical-polymerizing a polyethylene oxide macromonomer 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
: wherein R1 is H or a C1-3 hydrocarbon group, X is H or CH3, and n is a 8-200 number with one or more of hydrophobic monomer(s) formulas (2) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, etc.: wherein R2 is H or a C1-3 hydrocarbon group, R3 is a C1-12 hydrocarbon group with a 1:10-250 PEO macromonomer/hydrophobic monomer molar ratio in a polymerization solvent of a water/alcohol with a mass ratio 90-10 : 10-90 at 20 °C, and the alcohol is one or more members selected from dipropylene glycol, etc. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same polymer particle.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 17/283,692. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claim 1 is discussed above and applied in the same manner.
The 17/283,692 application claim 1 recite a composition comprising a core-corona particle obtained by radical-polymerizing a polyethylene oxide macromonomer 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
: wherein R1 is H or a C1-3 hydrocarbon group, X is H or CH3, and n is a 8-200 number with one or more of hydrophobic monomer(s) formulas (2) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, etc.: wherein R2 is H or a C1-3 hydrocarbon group, R3 is a C1-12 hydrocarbon group with a 1:10-250 PEO macromonomer/hydrophobic monomer molar ratio in a polymerization solvent of a water/alcohol with a mass ratio 90-10 : 10-90 at 20 °C, and the alcohol is one or more members selected from dipropylene glycol, etc. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same polymer particle.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,945,942 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant claim 1 is discussed above and applied in the same manner.
The US 10,945,942 B2 patent claim 1 recites a method of preparing a core-corona particle by radical-polymerizing a polyethylene oxide macromonomer 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
: wherein R1 is H or a C1-3 hydrocarbon group, X is H or CH3, and n is a 8-200 number with one or more of hydrophobic monomer(s) formulas (2) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, etc.: wherein R2 is H or a C1-3 hydrocarbon group, R3 is a C1-12 hydrocarbon group with a 1:10-250 PEO macromonomer/hydrophobic monomer molar ratio in a polymerization solvent of a water/alcohol with a mass ratio 90-10 : 10-90 at 20 °C, and the alcohol is one or more members selected from dipropylene glycol, etc. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.

Response to Arguments:
Applicant states that the provisional obviousness-type double patenting rejections be held in abeyance until the claims have been allowed. Until that time the claims must remain rejected.
New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 2013/0141498 A1).
Mori et al. meet all of the limitations of claims 1 and 4. Mori et al. disclose in example P4 (tables 1 and 2) a core/shell polymeric particle (spherical core with a branched sell portion extending toward the outside in a solvent in paragraph 22, the claimed core-corona) with a particle size of 250 nm being radical polymerized (paragraph 38 and 2,2-azobis-(2-methylbutyronitrile), a radical polymerization initiator, in paragraph 52) from 
14.2% by weight of PEGMA (polyethylene glycol methacrylate) with n (repeating number of ethylene glycol) being 60 (the claimed formula 1) reacting with 5.8% by weight of St (styrene, the claimed formula 3) and 81% by weight of EMA (ethyl methacrylate, the claimed formula 2) in water at 70 °C (paragraph 52). 
Given the MW of PEGMA with n=60 being 2726 g/mol, the MW of EMA being 114.14 g/mol, the MW of St being 104.15, the molar ratio between PEGMA and (EMA + ST) is calculated to be 1:147 ((81/114.14 + 5.8/104.15) / (14.2/2726) = 147).
Although the polymerization solvent and temperature (T) disclosed by Mori et al. are different from the claimed polymerization solvent of 90-10:10-90 of water : alcohol weight ratio at 20 °C, the instant limitation is a product-by-process claim. The determination of patentability of a product-by-process claim is based on the product itself, not its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Mori et al. disclosed the same core-corona polymeric particle with the same particle size from the same starting material with the same radical polymerization as claimed. The burden is shifted to the applicant to provide evidence to demonstrate that the structure of the claimed product resulted from the said polymerization solvent is different from that of product disclosed in the prior art. See MPEP 2113.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mori et al. (US 2013/0141498 A1) in view of Sugiyama et al. (WO 2016/021338 A1, US 2017/0239165 A1 as English translation).
The reference of Mori et al. is described in detail above and that discussion is hereby incorporated by reference. It is recognized that the teachings of Mori et al. were deemed to anticipate the claims in the preceding ground of rejection. The instant ground of rejection applies an alternative interpretation of the product-by-process limitation (polymerization solvent), which alternative interpretation is in expectation of an argument that applicant could make regarding whether the specific polymerization solvent results in different product. The Examiner does not agree with such a view, but nonetheless, this alternative ground of rejection is set forth to provide an alternative rationale as to the polymerization solvent, even if they do not anticipate the claimed invention, nonetheless provide ample disclosure, suggestion and motivation for one of ordinary skill in the art to have arrived at the claimed invention in view of Sugiyama et al. who teach a core-corona polymer particle, with a particle size of 205.2-121.1 nm (table 3), obtained by radical-polymerizing a formula (1) macromonomer 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
: wherein R1 is a C1-3 alkyl (including CH3), X is H or a CH3, and n is a 8-200 number with one or more of hydrophobic monomer(s) formulas (2) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
: wherein R2 is a C1-3 alkyl, R3 is a C1-12 alkyl
with a 1:10-250 PEO macromonomer/hydrophobic monomer molar ratio in a polymerization solvent of a water/alcohol with a mass ratio 90-10 : 10-90 at 20 °C, and the alcohol is one or more members selected from dipropylene glycol, etc. (claim 9).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art based on the teachings in Mori et al. and Sugiyama et al. to replace water at 70 °C taught by Mori et al. with a water/alcohol with a mass ratio 90-10 : 10-90 at 20 °C. A water/alcohol with a mass ratio 90-10 : 10-90 at 20 °C as polymerization solvent for radical polymerization between a polyethylene glycol methacrylate and vinyl hydrophobic monomers for forming a core-corona polymeric particle was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the polymerization solvent being a water/alcohol with a mass ratio 90-10 : 10-90 at 20 °C having been used in the prior art as the polymerization solvent for the same type of polymerization. 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 03/16/2022, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612